Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s Amendment after Final rejection filed 4/28/2022 is acknowledged.
	Claims 1, 15 have been amended.
	Claims 4-5 are cancelled.
	Claims 1-3, 6-22 are being considered on the merits.
	The rejection of claims 1-3, 6-22 under 35 U.S.C. 112(a) (description requirement) is withdrawn per amended claim 1. 
	The rejection of claims 1-3, 6-22 under 35 U.S.C. 112(b) is withdrawn per amended claim 1. 
	The rejection of claims 1-3, 6-22 under 35 U.S.C. 103(a) is withdrawn per Applicant’s persuasive discussion and Declaration filed 04/28/2022. 
Examiner’s Statement of Reasons for Allowance
	The closest prior art Hassan et al. (US 2009/0005553) discloses a process for hydrolyzing starch using at least one amylolytic enzyme. Hassan et al. discloses using a high shear mechanical device in order to decrease mass transfer, thus enhancing production of starch hydrolysate. Hassan et al. teaches of using a maltogenic or maltose producing enzyme when the desired product is a high maltose product. However, Hassan et al. is silent to the use of a Ring Layer Mixer. 
	The secondary reference Adden et al. (US 2012/0040065) discloses that high shear mixing devices include a Ring Layer Mixer. However, Adden et al. is not directed to the production of starch hydrolysate.
	The presently claimed method of producing a starch hydrolysate comprising high maltose takes advantage of a Ring Layer Mixer wherein the starch-enzyme-water mixture is processed at 55-75 C. The high shear mixing at the elevated temperature of the process results in a higher concentration of maltose. The produced starch hydrolysate comprises higher levels of maltose. 
	Applicant’s Declaration filed 04/28/2022 shows the differences between the prior art process and the presently claimed process. Furthermore, maltose value of the starch hydrolysate in a conventional process is about 9.25% versus 13.5% in the present invention (Declaration 04/28/2022, Table 1). 
	Claims 1-3 and 6-22 are novel and non-obvious. Claims 1-3 and 6-22 are allowed. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID R BADR/Primary Examiner, Art Unit 1791